Citation Nr: 1417940	
Decision Date: 04/22/14    Archive Date: 05/02/14

DOCKET NO.  11-25 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disorder.

2.  Entitlement to service connection for a bilateral ankle disorder.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Counsel



INTRODUCTION

The Veteran served on active duty from May 2005 to August 2009.

This matter comes before the Board of Veterans' Appeals on appeal from August 2009 and July 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In the August 2009 decision, the RO denied the Veteran's claim for service connection for a right knee disorder.  In the July 2010 rating decision, the RO denied all four claims on appeal.

The Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO in May 2012.  A transcript of that hearing has been associated with the Veteran's claims file.


FINDINGS OF FACT

1.  The Veteran does not have a bilateral knee disorder.

2.  The Veteran does not have a bilateral ankle disorder.


CONCLUSIONS OF LAW

1.  The Veteran does not have a bilateral knee disorder that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).

2.  The Veteran does not have a bilateral ankle disorder that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

At the outset, the Board will address the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2013).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and development action needed to arrive at a decision has been accomplished.  In this respect, through a January 2010 notice letter, the Veteran received notice of the information and evidence needed to substantiate his claims.  Thereafter, the Veteran was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has been afforded ample opportunity to submit information and/or evidence needed to substantiate his claims.  

The Board finds that the January 2010 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and what evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letter, the RO also notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned January 2010 letter.  Further, the Veteran was provided notice regarding an award of an effective date and rating criteria in the January 2010 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the notice requirements of the VCAA.  

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claims on appeal.  The Veteran's service treatment records have been associated with the claims file, as have records of post-service treatment from VA and private treatment providers.  The Veteran also underwent VA examination in July 2009 and April 2010, reports of which are of record.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds that the VA examinations obtained in this case are adequate, as they are predicated on full physical examination as well as consideration of the medical records in the claims file and the Veteran's history.  The examination reports address all of the pertinent evidence of record, to include statements given by the Veteran at the time of the examinations, and provide a complete rationale for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  Additionally, the Veteran has submitted written argument in support of his claim and testified before the undersigned Veterans Law Judge at a hearing in May 2012.  The Veteran has not alleged that there are any outstanding records relevant to the claims on appeal that need to be obtained.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II. Analysis

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In addition, if arthritis becomes manifest to a degree of 10 percent or more during the one-year period following a Veteran's separation from active service, the condition may be presumed to have been incurred in service, notwithstanding that there is no in-service record of the disorder.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).

The Veteran asserts that he has bilateral knee and ankle disorders that are related to his time in service.  In particular, the Veteran stated at his May 2012 hearing that he was treated for swollen ankles during basic training due to dye from his socks entering his bloodstream and has had problems with his ankles rolling since that time.  He also complained that his knees now pop due to the "wear and tear" on the joints during service.  

Upon review of the evidence of record, the Board finds that the preponderance of the evidence is against a finding that the Veteran has a bilateral knee disorder or a bilateral ankle disorder.  In that connection, the Board notes, first, that the Veteran's service treatment records are silent as to any complaints or diagnoses of any knee problems, although he was diagnosed with a bilateral ankle sprain in May 2005, which was identified at the time as "toxic sock/dependent edema" and treated with a temporary profile and pain medications.  At his June 2009 separation report of medical history, he responded "Yes" when asked if he experienced any painful joints, and specified that his knees gave out.  He did not make any complaints of any ankle problems at that time, however, and the medical examination indicates no problems with the musculoskeletal system or the lower extremities bilaterally.  Although the Veteran was noted at that time to complain of popping in his knees with occasional feelings of giving way but without "real pain," no diagnosis of any knee disorder was assigned.  Post-service treatment records are similarly silent as to any complaints or diagnosis of any knee or ankle problems.  

In July 2009, the Veteran underwent a VA examination concerning his knee claim.  At that time, the examiner noted his complaints of bilateral knee popping without swelling, pain, or deformity.  He was noted to have a normal range of motion in the knees bilaterally, with no pain on repetitive motion or popping noted on physical examination.  Radiological study of the knees was normal, and the examining orthopedist's final diagnosis was "Normal examination of both knees."  Similarly, at the April 2010 VA examination, the examiner again noted the Veteran's complaint of experiencing swollen ankles due to the dye in his socks during boot camp, as well as his report of developing pain and locking up in the knees.  The Veteran complained specifically of frequently rolling his ankles, leading to pain and swelling, and of "locking" of the knees.  Physical examination revealed normal ranges of motion in the knees and ankles bilaterally, with no limitation on repetitive-motion testing.  Some tenderness was noted in the knees, but the examiner concluded that there "is no pathology to render diagnosis on the ankle condition ... and knee condition."

In this case, the evidence establishes that the Veteran has not been diagnosed as having any chronic knee or ankle disorder at any point during the appeal period.  The Board finds that there is no evidence that the Veteran currently experiences any bilateral knee disorder or bilateral ankle disorder that can be related to active service.  In the absence of proof of a current knee or ankle disorder, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer, 3 Vet. App. at 225.  In the absence of any competent evidence of a current bilateral knee disorder or bilateral ankle disorder, the Board must conclude the Veteran does not currently suffer from any such disabilities.  Without competent evidence of a current bilateral knee disorder or bilateral ankle disorder due to disease or injury, the Board must deny the Veteran's claims.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  

The Board has considered the Veteran's contention that he has bilateral knee and ankle disorders that are related to service.  In adjudicating these claims, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).  In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witness's personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).  

In the instant case, the Board finds that the question of whether the Veteran has any knee or ankle disorder related to any incident(s) during his military service to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Here, although the Veteran is competent to describe his experiences in service and his current symptoms, the Board accords his statements regarding the nature and etiology of his alleged disabilities of little probative value, as he is not competent to opine on such complex medical questions.  Specifically, where the determinative issue is one of medical diagnosis or causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  The Veteran has offered only conclusory statements regarding the relationship between his in-service experiences and a claimed diagnosis of knee and ankle disorders.  In contrast, the VA examiners, who are medical professionals, took into consideration all the relevant facts in providing their opinions, to include the Veteran's in-service treatment for ankle sprain.  Therefore, the Board accords greater probative weight to the VA examiners' opinions rather than to the Veteran's statements on the matter.

Here, the greater weight of the evidence points to the Veteran not having a diagnosed knee or ankle disorder.  In that connection, the Board acknowledges that the Veteran has complained of problems in his knees and ankles that began in service and have persisted to the present, as well as his in-service treatment for ankle sprain and his statement on the June 2009 separation medical history report concerning popping of the knees.  The Board, however, finds compelling the conclusions of the July 2009 and April 2010 VA examiners, who considered the treatment records documenting the Veteran's in-service treatment for ankle sprain and his current complaints of knee and ankle symptomatology, conducted thorough physical evaluation of the Veteran, and both came to the conclusion that the Veteran does not in fact experience any current knee or ankle disorder.  Importantly, the Board notes that these negative findings are not contradicted by any diagnoses or other medical evidence of record.  Thus, during the course of the appeal, the Board finds that the greater weight of the evidence supports a finding that the Veteran has not been diagnosed with any bilateral knee or ankle disorder during the pendency of the current appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that a current disability exists if the diagnosed disability is present at the time of the claim or during the pendency of that claim).  

With regard to assessing the credibility and competency of the statements offered by the Veteran, while he is competent to describe his symptoms, diagnosing an orthopedic disorder is not something he has demonstrated that he has the medical expertise to do.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Moreover, as discussed, the July 2009 and April 2010 VA examiners found the Veteran not to experience any current knee or ankle disorder.  The Board accepts the opinion of the VA examiners that the Veteran does not experience a current bilateral knee disorder or bilateral ankle disorder as being the most probative medical evidence on the subject, as the opinions are based on thorough review of all historical records and thorough examinations, including radiological studies, and the reports contain detailed rationale for the examiners' conclusion that the Veteran does not have any current knee or ankle disorders.  

As discussed, the July 2009 and April 2010 examination reports are negative for objective findings of any knee or ankle disorder.  The Veteran's contentions of chronic disabilities are outweighed by the objective clinical findings and conclusions made by medical professionals.  Absent a showing of knee or ankle pathology, service connection for such disability cannot be granted.  Thus, the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine does not apply, and the claims of service connection for a bilateral knee disorder and a bilateral ankle disorder must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

In reaching its conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claims of service connection for a bilateral knee disorder and a bilateral ankle disorder, that doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Entitlement to service connection for a bilateral knee disorder is denied.

Entitlement to service connection for a bilateral ankle disorder is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


